                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                         CHARLESTON DIVISION


TYHEIM LITTLE,

             Movant,

v.                                                  Case No. 2:19-cv-00536
                                                    Case No. 2:95-cr-00198-1

UNITED STATES OF AMERICA,

             Respondent.


                     MEMORANDUM OPINION AND ORDER

      Pending before the Court is Tyheim Little’s (“Defendant”) Motion to Vacate,

Set Aside, or Correct Sentence, pursuant to 28 U.S.C. § 2255 [ECF No. 815] and his

Motion for Expedited Consideration [ECF No. 822]. This matter is assigned to the

undersigned United States District Judge and is referred to United States Magistrate

Judge Dwane L. Tinsley for submission of proposed findings and a recommendation

for disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). For reasons appearing to the

court, it is hereby ORDERED that the referral to the Magistrate Judge is

WITHDRAWN and the undersigned will proceed to rule on the pending motions. It

is further ORDERED that Defendant’s Motion for Expedited Consideration [ECF No.

822] is GRANTED.

I.    Relevant Procedural History

      On May 3, 1996, Defendant was convicted by a jury of one count of conspiracy

to distribute cocaine base, in violation of 21 U.S.C. § 846 (Count One), one count of
aiding and abetting the distribution of cocaine base, in violation of 21 U.S.C. §

841(a)(1) and 18 U.S.C. § 2 (Count Three), and one count of aiding and abetting the

possession with intent to distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1)

and 18 U.S.C. § 2 (Count Seven). Defendant’s indictment did not contain, and the

jury did not find, the specific drug quantities involved in each count.

      On July 15, 1996, the Honorable Charles H. Haden sentenced Defendant to life

in prison on Counts One and Seven, and 40 years in prison on Count Three, which

were to run concurrently. In doing so, Judge Haden found, by a preponderance of the

evidence, that Defendant was responsible for 4.8 kilograms of cocaine base, subjecting

him to the enhanced sentencing provisions contained in sections 841(b)(1)(A) and (B).

Defendant was further sentenced to serve concurrent five-year terms of supervised

release and was ordered to pay a $25,000 fine and a $150 special assessment. A

Judgment was entered on July 17, 1996. (ECF No. 151). Defendant unsuccessfully

appealed his Judgment. United States v. Little, No. 96-4569, 122 F.3d 1064, 1997

WL 563148 (4th Cir., Sept. 17, 1997), cert. denied, Little v. United States, 522 U.S.

1140 (1998).

      On March 29, 2006, I dismissed Defendant’s first § 2255 motion as being

untimely filed. [ECF No. 502]. On July 23, 2015, the Honorable Thomas E. Johnston

dismissed Defendant’s second § 2255 motion as being untimely and an unauthorized

second or successive motion. [ECF No. 748]. However, on March 20, 2018, pursuant

to the 2011 and 2014 amendments to the United States Sentencing Guidelines

pertaining to cocaine base offenses, I granted Defendant’s motion for modification of



                                           2
sentence under 18 U.S.C. § 3582(c) and reduced his term of imprisonment to 360

months. [ECF No. 785]. Defendant’s current release date is November 26, 2021.

       In December of 2018, Congress enacted the First Step Act, which implemented

various federal sentencing reforms. As relevant to Defendant’s motion, section 404 of the

First Step Act made retroactive sections 2 and 3 of the Fair Sentencing Act of 2010, which

modified the threshold quantities of cocaine base necessary to trigger mandatory

minimum sentences under 21 U.S.C. § 841(b)(1). Defendant was sentenced under the

mandatory minimum provisions prior to the Fair Sentencing Act amendments.

       Defendant’s motion also cites to section 401 of the First Step Act, which modified

the mandatory minimum sentences for defendants convicted of controlled substance

offenses who had prior drug convictions and changed the conditions under which such

mandatory minimum sentences apply. However, unlike section 404, section 401 of the

Act is not retroactive. See, e.g., United States v. Wiseman, 932 F.3d 411, 417 (6th Cir.

2019) (“the First Step Act is largely forward-looking and not retroactive, applying only

where ‘a sentence for the offense has not been imposed as of [the] date of enactment’”)

(quoting First Step Act of 2018, Pub. L. No. 115-391, § 401(c), 132 Stat. 5194, 5221 (2018))

(alteration in original); United States v. White, No. 93-cr-97 (BAH), 2019 WL 3719006, *

18 (D.D.C. Aug. 6, 2019) (“Sections 401, 402, and 403, thus, not retroactively applicable

to those already sentenced.”); United States v. Norman, No. 1:08-cr-286, 2019 WL

3296830. at 5 n.7 (W.D. Mich. July 23, 2019) (“The most natural reading of Section 401

of the First Step Act . . . is that it is not retroactive.”) (alteration added). 1


1 Defendant had a prior controlled substance conviction. However, it does not appear that his sentence
was enhanced based upon that conviction, or that the United States of America ever filed the required
information under 21 U.S.C. § 851 to pursue such an enhancement. Thus, there appears to be no basis
for Defendant’s claim under § 401 of the First Step Act.

                                                  3
       The Federal Public Defender for the Southern District of West Virginia was

initially appointed to represent Defendant with respect to filing a motion under §

3582 seeking relief under the First Step Act. [ECF No. 806]. However, on March 27,

2019, Defendant filed a letter indicting his desire to proceed pro se. [ECF No. 810].

He subsequently filed a second motion to that effect on June 3, 2019. [ECF No. 813].

       On June 4, 2019, Assistant Federal Public Defender David R. Bungard filed a

Statement of Counsel, indicating that he believed that Defendant was eligible for

relief under the First Step Act, but reiterating that Defendant did not wish to have

representation, and wished to proceed pro se in seeking such relief. [ECF No. 814].

       On July 22, 2019, Defendant, proceeding pro se, filed the instant Motion to Vacate,

Set Aside, or Correct Sentence under 28 U.S.C. § 2255 [ECF No. 815] and a Memorandum

of Law in support thereof [ECF No. 816], asserting that, because his indictment contained

no drug quantities, his enhanced sentences, which are subject to mandatory minimums

based upon drug quantity, constitute a fundamental miscarriage of justice. His motion

documents further assert that he is entitled to a sentence reduction under the First Step

Act. [Id.]

III.   Discussion

       As noted above, Defendant has twice unsuccessfully sought relief under § 2255

and, thus, the present motion is a second or successive motion thereunder. Once

again, Defendant has filed this motion without obtaining authorization from the

United States Court of Appeals for the Fourth Circuit to file a second or successive §

2255 motion, as required by 28 U.S.C. §§ 2244, 2255(h). Thus, I FIND that this




                                            4
United States District Court lacks jurisdiction to consider Defendant’s requests for

relief under § 2255.

       Alternatively, Defendant’s motion seeks relief under 28 U.S.C. § 2241. He cites

the Fourth Circuit’s recent decision in United States v. Wheeler, 886 F.3d 415 (4th Cir.

2018), which extended the application of the savings clause contained in § 2255(e) to

permit certain sentencing challenges that would normally be made under § 2255 to

be made in a habeas corpus petition under § 2241. However, such petitions are

properly filed in the district court where the petitioner is incarcerated. Because

Defendant is presently incarcerated at USP Florence in Colorado, any request for

relief under § 2241 should be filed there. 2 Moreover, I FIND that, to the extent that

Defendant is entitled to any relief on his First Step Act claims, his request for such

relief is most appropriately addressed through a motion for modification or reduction

of sentence under 18 U.S.C. § 3582(c)(1)(B), which will be addressed in a separate

Memorandum Opinion and Order.

III.   Conclusion

       For the reasons stated herein, it is hereby ORDERED that Defendant’s Motion

to Vacate, Set Aside, or Correct Sentence, pursuant to 28 U.S.C. § 2255 [ECF No. 815]

is DENIED and the attendant civil action is dismissed.




2 Defendant filed a § 2241 petition in the United States District Court for the District of Colorado,
which was dismissed on August 7, 2019. See Little v. Stancil, No. 1:19-cv-01266, ECF No. 11 (D. Co.
Aug. 7, 2019). The Colorado court found that Defendant could not meet the criteria to bring his claims
under the savings clause in § 2255(e) and that he had been granted the opportunity to pursue relief
under the First Step Act in this court. Id.

                                                  5
      The court has additionally considered whether to grant a certificate of

appealability. See 28 U.S.C. § 2253(c). A certificate will not be granted unless there

is “a substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2). The

standard is satisfied only upon a showing that reasonable jurists would find that any

assessment of the constitutional claims by this court is debatable or wrong and that

any dispositive procedural ruling is likewise debatable. Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252

F.3d 676, 683-84 (4th Cir. 2001). The court concludes that the governing standard is

not satisfied here. Accordingly, a certificate of appealability is DENIED.

      The court DIRECTS the Clerk to send a copy of this Memorandum Opinion

and Order to counsel of record and any unrepresented party.

                                         ENTER:       April 9, 2020




                                           6
